PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,642,832
Issue Date: May 09, 2017
Application No. 14/908,089
Filing or 371(c) Date: January 27, 2016
Attorney Docket No. 689133-3US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition July 13, 2017, requesting issuance of a duplicate Letters Patent for the above-identified patent that is being considered under 37 CFR 1.182.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Weihong Hsing appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition hereby is GRANTED.

The Office of Data Management (ODM) is directed to issue duplicate Letters Patent.

A copy of this decision is being forwarded to the Office of Data Management for issuance of the duplicate Letters Patent.  

Since the address in the present petition differs from the correspondence address of record, a one time courtesy copy of this decision only is being mailed to the address given in the petition. Although, a courtesy copy of the decision is being mailed to the address on the petition the duplicate Letters Patent will be mailed to the address of record.  

Petitioner should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).


Any questions concerning this matter may be directed to the undersigned at (571) 272-4584.  Any questions concerning issuance of the duplicate Letters Patent should be directed to 
Kimberly House at the Office of Data Management (ODM) 571-272-4200.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions




cc:	Weihong Hsing
	PANITCH SCHWARZE BELISARIO & NADEL LLP
	One Commerce Square
	2005 Market Street, Suite 2200
	Philadelphia, PA  19103